Case 1:19-cr-00122-PAB Document 31 Filed 07/24/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00122-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

ANDRES ENRIQUEZ-MENDOZA,
A/K/A ANDRES MENDOZA-ENRIQUEZ,
A/K/A JESUS GUADALUPE BUSTILLOS-MENDOZA,

      Defendant.


     UNITED STATES’ MOTION FOR A ONE-LEVEL DOWNWARD DEPARTURE


      The United States of America moves for a one-level downward departure

pursuant to § 5K3.1 of the United States Sentencing Guidelines authorizing early-

disposition programs. The defendant qualifies for this one-level downward departure

under this District’s Fast Track Policy, and this motion was specifically contemplated in

section I.C of the plea agreement entered to resolve this matter.




                                            1
Case 1:19-cr-00122-PAB Document 31 Filed 07/24/19 USDC Colorado Page 2 of 3




Dated: July 24, 2019                    Respectfully submitted,

                                        JASON R. DUNN
                                        United States Attorney


                                        By: s/ Rajiv Mohan
                                        Rajiv Mohan
                                        Assistant U.S. Attorney
                                        U.S. Attorney’s Office
                                        1801 California Street, Suite 1600
                                        Denver, CO 80202
                                        Telephone: 303-454-0100
                                        Fax: 303-454-0406
                                        E-mail: Rajiv.Mohan@usdoj.gov




                                    2
Case 1:19-cr-00122-PAB Document 31 Filed 07/24/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

         I hereby certify that on July 24, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to all counsel of record in this case:

       Laura Suelau                               Laura_Suelau@fd.org


                                                  By: s/ Rajiv Mohan
                                                  Rajiv Mohan
                                                  Assistant U.S. Attorney
                                                  U.S. Attorney’s Office
                                                  1801 California Street, Suite 1600
                                                  Denver, CO 80202
                                                  Telephone: 303-454-0100
                                                  Fax: 303-454-0406
                                                  E-mail: Rajiv.Mohan@usdoj.gov
